



COURT OF APPEAL FOR ONTARIO

CITATION: Rochon v.
    Rochon, 2015 ONCA 746

DATE: 20151106

DOCKET: C58777

Simmons, Epstein and Pardu JJ.A.

BETWEEN

Paulette Rochon and Marcel Rochon

Plaintiffs (Appellants)

and

Francois Rochon

Defendant (Respondent)

Steven Baldwin and Daniel Baldwin, for the appellants

Alan L. Rachlin, for the respondent

Heard: May 26, 2015

On appeal from the judgment of Justice Helen K.
    MacLeod-Beliveau of the Superior Court of Justice, dated April 11, 2014 with
    reasons reported at 2014 ONSC 2337, 119 O.R. (3d) 747.

Epstein J.A.:

OVERVIEW

[1]

On March 28, 2010, a fire broke out in the garage of the home of
    Paulette and Marcel Rochon when their son, Francois Rochon, who was living at
    home with them, was working on his car in the garage.

[2]

At the time of the fire, the house, including the garage, was insured
    under a residential home owners insurance policy (the Policy) issued by
    Grenville Mutual Insurance Company. Paulette and Marcel Rochon were the named insured
    under the Policy and Francois Rochon was an unnamed insured.  Francois Rochons
    car was insured under an Ontario automobile policy of insurance issued by
    Economical Insurance.

[3]

Grenville paid Paulette and Marcel Rochon $148,581.65 for property
    damage caused by the fire. In this subrogated action, Grenville claims it is
    entitled to recover this amount from Economical.  In addition, Paulette and
    Marcel Rochon sought judgment for their uninsured loss of $8,000.

[4]

While this appeal focuses on the interpretation of the Policy, from a
    practical perspective it effectively involves a contest between Grenville and
    Economical over which insurer bears the ultimate responsibility for the fire loss.
    Therefore, for ease of reference, I will refer to Grenville as the appellant
    and Economical as the respondent.

[5]

The trial judge concluded that Francois Rochon was negligent.  And, in
    accordance with the parties agreement, the trial judge analyzed the issues on
    the basis that the negligence took place in the course of Francois Rochons use
    and operation of his motor vehicle. However, she dismissed the action on the
    basis that Grenville was not entitled to subrogate against its own insured;
    namely, Francois Rochon.  The trial judge granted judgment in the amount of
    $8,000 against Francois Rochon to reimburse Paulette and Marcel Rochon for
    their uninsured loss.

[6]

Grenville advances three main arguments in support of its position that
    the trial judge erred in dismissing its subrogation claim:

1.

The trial judge erred in concluding that Francois Rochon was an insured
    under the Policy for the purposes of the claim;

2.

The trial judge erred in finding that Francois Rochon had an insurable
    interest in the loss; and

3.

The trial judge erred in failing to give
effect to the policy argument for allowing subrogation in the circumstances of
    this case.



[7]

In my view, dismissal of Grenvilles subrogation claim is consistent
    with the language of the Policy, the jurisprudence, and the policy against
    allowing an insurer to subrogate against its own insured. I would therefore
    dismiss the appeal.

THE FACTS

The Circumstances Surrounding the Fire

[8]

Francois Rochon, then a 21-year-old technician-mechanic, used the garage
    attached to the home where he lived with his parents to do personal general
    maintenance work, including car maintenance.

[9]

On the evening of March 28, 2010, Francois Rochon was in the garage, installing
    auxiliary lights under the headlights of his car. He needed direct power to the
    headlights to check his wire and electrical connections. He used the car
    battery as the power source, connecting it to a battery charger. After working
    on the car for about five minutes, he checked the connections on the battery charger. 
    Everything appeared fine.

[10]

After
    about an hour of work, Francois Rochon checked the battery connections again and
    then went into the house to get his cell phone charger.  He spent approximately
    30 to 45 minutes in the house, before returning to the garage.  When he opened
    the door, he saw flames coming mainly from the trunk of his car where the
    battery was located.  The fire quickly spread to the structure of the garage
    causing extensive damage.

The Policy and Francois Rochons Insurance with Economical

[11]

The
    Policy consists of two parts  the Declaration Page and the Policy itself.  The
    Policy has five sections:

1.

Section 1  Property Coverages;

2.

Section 2  Liability Coverage;

3.

Section 3  Limited Coverages;

4.

Section 4  Miscellaneous Coverages; and

5.

Conditions; Statutory and Additional.

[12]

The
    Policy provides coverage for the garage as well as the house, in two main areas
     multi-peril loss and third party liability.  Named and unnamed insured are
    covered for loss of buildings and contents by fire. Fire loss is not dealt with
    separately: it is included in the general list of insured perils covered under
    Section 1  Property Coverages.

[13]

The
    definition of who is insured under the Policy is found on page 1-1 in the terms
    you and your.  The Policy provides that the definitions of you and your
    apply to Sections 1, 2, 3 and 4. This definition reads as follows:

You

or
your
means the person(s) named as Insured on the Declaration Page and,
while living in the same household
, his or her spouse,
the relatives of either
or any person under the age of
    21 in their care. Spouse includes either of two persons who are not married
    to each other and have lived together continuously for a period of not less
    than three years or, in a relationship of some permanence where there is a
    child born of whom they are the natural or adoptive parents, and have cohabited
    within the preceding year. Only the person named on the Declaration Page may
    take legal action against us. [Emphasis added.]

[14]

The
    Policy also provides liability coverage for negligence claims brought against
    the insured by third parties but specifically excludes coverage for claims resulting
    from the ownership, use or operation of any motorized vehicle, trailer or
    watercraft except those for which coverage is provided by this policy. It was
    agreed that the work Francois Rochon performed on his car constituted the use
    and operation of a motor vehicle.

[15]

As
    previously mentioned, Francois Rochon had third party liability coverage for
    loss caused by his negligence in the use and operation of a motor vehicle under
    his insurance policy with Economical.

THE JUDGMENT BELOW

The Negligence Issue

[16]

The
    trial judge was satisfied that Francois Rochons negligence had caused the
    fire.  She accepted the expert evidence of a professional engineer who
    concluded that the fire was started by electrical arching due to a poor
    connection between the battery charger and the positive battery post, and found
    that Francois Rochon was the only person who could have made the loose connection. 
    In doing so, his conduct fell below the standard of care required in the use of
    this type of equipment. He also failed to check the battery connections
    sufficiently.

The Subrogation Issue

[17]

The
    trial judge held that despite Francois Rochons negligence, Grenville was not
    entitled to subrogate its claim against Economical because an insurer cannot
    subrogate against its own insured. At para. 48, the trial judge reasoned that
    Francois Rochon was an insured as follows:

In the [Policy], there is no definition of who is an Insured.
    Rather the [P]olicy defines You and Your. Importantly, this definition
    applies to all four sections of the [P]olicy. As [Francois Rochon] is an
    unnamed insured on the [P]olicy, by the definition of You and Your in the [P]olicy,
    [Francois Rochon]s rights are the equivalent of [Paulette and Marcel Rochon]s
    throughout the [P]olicy.

[18]

The
    trial judge distinguished this courts decision in
Morawietz v. Morawietz
(1986),
    18 C.C.L.I 108.  In
Morawietz,
the insurer brought a successful
    subrogation claim by the parents, as named insured, against their son, whose
    negligence caused the loss.  Significantly, this court held that the son was
    not an insured under the separate fire section of the policy under which the
    loss was paid out and had no insurable interest in the loss.

[19]

The
    trial judge held that those two critical findings rendered the reasoning in
Morawietz
inapplicable to this case.

[20]

In
    addition to concluding that Francois Rochon was an insured under Section 1,
    which paid out the fire loss, the trial judge held that Francois Rochon had an
    insurable interest in the loss, following the Supreme Courts decision in
Scott
    v. Wawanesa Mutual Insurance Co.
, [1989] 1 S.C.R. 1445, which established
    that an insurable interest can exist absent legal ownership. She also found that
    some of his possessions were in the garage and were damaged in the fire.  I
    will return to
Scott
later in these reasons.

[21]

Having
    found the language that established Francois Rochon as an insured under Section
    1 of the Policy clear and unambiguous, the trial judge held that the fact that Francois
    Rochon owned contents that were insurable (presumably referring to his
    automobile policy with Economical) was irrelevant. In reaching this conclusion,
    she relied on
Scott
where, at para. 51, the Supreme Court held that
    absent ambiguity, no further inquiry is required or appropriate; the wording of
    the insurance contract prevails.

[22]

The
    trial judge identified Conditions 5, 6, and 11 of the Policy as reinforcing her
    conclusion that Grenvilles subrogated claim could not succeed, on the basis
    that Francois Rochon was an insured and an insurer cannot sue its own insured. 
    These conditions, which required Francois Rochon to assist Grenville in
    investigating the incident and to take reasonable steps to recover lost
    property, were contrary to Francois Rochons interest if Grenville, his own
    insurer, could sue him under the Policy. At para. 61, the trial judge put it as
    follows: The only way these contractual requirements make sense is that [they]
    relate to the conditions required of the insurers own insured on the [P]olicy
    to recover losses from
third persons, not their own
    insured
 (emphasis added).

[23]

On
    the basis of this analysis, the trial judge dismissed Grenvilles subrogated
    claim for $148,581.65.

[24]

The
    trial judge granted judgment in favour of Paulette and Marcel Rochon for $8,000
     the amount of their loss that was not covered by insurance  based on the
    trial judges conclusion that Francois Rochons negligence caused the fire.

ANALYSIS

The Standard of Review

[25]

In
Creston Moly Corp. v. Sattva Capital Corp
., 2014 SCC 53, [2014] 2
    S.C.R. 633, at paras. 50-55, the Supreme Court of Canada held that absent an
    extricable error of law, the standard of review on matters of contractual
    interpretation is reasonableness. Although a correctness standard is
    appropriate when an extricable error of law is identified, such circumstances
    will be rare:
Sattva
, at para. 55.

[26]

The
    Alberta Court of Appeal has held that this general approach does not apply to certain
    standard form contracts. In
Vallieres v. Vozniak
, 2014 ABCA 290, 377
    D.L.R. (4th) 80 and
Ledcor Construction Ltd. v. Northbridge Indemnity
    Insurance Co.
, 2015 ABCA 121, 386 D.L.R. (4th) 482, leave to appeal
    granted, 36452 (September 24, 2015), the Alberta Court of Appeal applied a
    correctness standard to the interpretation of a standard form real estate
    contract and a standard form insurance policy respectively: see also
Precision
    Plating Ltd. v. Axa Pacific Insurance Co.
, 2015 BCCA 277, 387 D.L.R. (4th)
    281.

[27]

I
    do not find it necessary to express a view on this issue as I see no reason to
    interfere with the trial judges interpretation of the Policy whether it is
    reviewed on a correctness or deferential standard.

1.

Did the trial judge err in concluding that Francois Rochon was an
    insured under the Policy for the purposes of the claim?

[28]

Grenville
    takes the position that Francois Rochon was not an insured under Section 1 of
    the Policy, the section that responded to the claim.

[29]

I
    do not agree. For the following reasons, I am of the view that the language of
    the Policy is clear and that the trial judge properly gave effect to it.

(a)

Francois Rochon is an Unnamed Insured under Section 1

[30]

As
    noted above, the parties agreed that Francois Rochon is an unnamed insured
    under the Policy, which does not define insured. Instead, the definition of
    you and your on page 1-1 expressly applies to Sections 1, 2, 3 and 4.

[31]

In
    Section 2, the terms are again defined: 
You or
    your
in this Section have the same meaning as in the Definitions
    applicable to Sections 1, 2, 3 and 4 on page 1.
In
    addition, the following persons are insured
 (emphasis added). On its
    face, this definition means that all persons listed in the definition of you
    and your in Section 2 of the Policy are insured, [i]n addition to the
    parties listed on page 1, who are also insured. In this way, the definition
    in Section 2 supports the trial judges interpretation.

[32]

I
    agree with the trial judges finding that the Policy unambiguously defined Francois
    Rochon as an insured under Section 1. He fell under the definition of you and
    your, which applies to all sections of the Policy.

[33]

My
    conclusion on this issue renders
Morawietz
inapplicable insofar as
    Grenville relies on it to support its argument that it is entitled to subrogate
    against an unnamed insured under the same policy. As previously mentioned, this
    courts conclusion in that case depended on the finding that the son was not an
    insured under the section of the insurance policy that responded to the claim.

(b)

Inconsistent Use of You and Your

[34]

The
    relevant portion of Section 1 reads as follows:

[W]e insure
your
dwelling,
    detached private structures, and
your
personal
    property against direct loss or damage caused by the following perils as
    described and limited:

1.       FIRE or LIGHTING. [Emphasis
    added.]

[35]

Grenville
    submits that the inconsistent use of the words you and your throughout the
    Policy suggests that it cannot be safely assumed that the words you and
    your have their defined, extended meaning, wherever they appear in the
    Policy.

[36]

According
    to Grenville, in Section 1 your means the person making the claim. Francois
    Rochon was not an insured under Section 1 because he made no claim. He suffered
    no loss.

[37]

I
    would not give effect to this argument.

[38]

I
    start by referring to the decision of the British Columbia Court of Appeal in
Riordan
    v. Lombard Insurance Co.
, 2003 BCCA 267, 13 B.C.L.R. (4th) 335. In that
    case, the Court concluded that since the son of the named insured fell within
    the definition of you and your, he was an insured whose intentional and
    criminal acts were unambiguously covered by the exclusion clause.

[39]

I
    note that the Court reached that conclusion notwithstanding you and your
    were sometimes used inconsistently in the policy; the meaning of insured within
    the exclusion clause was clear.

[40]

I
    have similarly concluded that, here, the definition of you and your and its
    applicability to Section 1 is unambiguous. It is also clear that in Section 1,
    your is not confined to persons making the claim, but refers to unnamed
    resident insured.

[41]

However,
    even if I were to hold otherwise, I would not give effect to Grenvilles
    position on this issue. I say this based on the well-established law concerning
    the interpretation of insurance contracts.

[42]

In
Non-Marine
    Underwriters, Lloyd's of London v. Scalera
, 2000 SCC 24,

[2000] 1
    S.C.R. 551, the Supreme Court performed a comprehensive review of the general
    principles of interpreting insurance contracts. At para. 70, Iacobucci J.
    considered the existence of ambiguities in insurance contracts, which are
    essentially adhesionary:

[T]he standard practice is to construe ambiguities against the
    insurer. A corollary of this principle is that "coverage provisions should
    be construed broadly and exclusion clauses narrowly". Therefore one must
    always be alert to the unequal bargaining power at work in insurance contracts,
    and interpret such policies accordingly. [Citations omitted.]

[43]

Following
Scalera
, the definition of you and your must be interpreted broadly
    and any ambiguity must be construed against Grenville.

[44]

If
    Grenville wished, in these circumstances, to preclude coverage of Francois
    Rochon  someone who expressly fell within the definition of you and your
    in its own Policy  it was incumbent on Grenville to clearly so provide in the
    wording of its contract of insurance.

(c)

Privity Argument

[45]

Grenville
    further submits that because the definition of you and your provides that
    only named insured can take legal action against it, Francois Rochon lacks
    privity of contract with Grenville and therefore has no independent rights
    under the Policy. However, Grenville cites no authority for this proposition.

[46]

In
    fact, there is authority to the contrary. I rely again on the decision in
Riordan
.
    In response to the same privity argument advanced in this case, the Court said,
    at para. 16, that not being able to take legal action against the insurer does
    notmake [the son] any less an insured as a person in his situation as defined
    in you and your in the policy.

[47]

I
    agree with this reasoning and thus reject Grenvilles privity argument.

(d)

Conclusion Regarding Issue 1

[48]

I
    see no reason to interfere with the trial judges finding that Francois Rochon was
    an unnamed insured under Section 1 of the Policy  the section that responded
    to the claim in issue.

2.

Did the trial judge err in finding that Francois Rochon had an insurable
    interest in the loss?

[49]

Grenville
    submits that the trial judge erred in stretching the rationale of the Supreme
    Court in
Kosmopoulos v. Constitution Insurance Co. of Canada
, [1987] 1
    S.C.R. 2, and in applying
Scott
, to find that Francois Rochon had an
    insurable interest in the garage.

[50]

According
    to Grenville, his interest was separate from his parents and limited to the
    value of his personal property, because he did not rely on the garage as a
    source of accommodation and support. He cannot derive an insurable interest
    simply through his use and enjoyment of the garage.

(a)

The Insurable Interest Requirement

[51]

Essential
    to the disposition of this appeal is the determination of whether Francois
    Rochon had an insurable interest in the property, a requirement for recovery
    under an insurance policy:
Zurich Insurance Co. v. Ison T.H. Auto Sales
    Inc.
, 2011 ONSC 1870, 106 O.R. (3d) 201, at para. 28, affd 2011 ONCA 663,
    342 D.L.R. (4th) 501.

[52]

Absent
    an insurable interest in the subject-matter of the insurance, an insurance contract
    is not legally enforceable: Barbara Billingsley,
General Principles of
    Canadian Insurance Law
, 2d ed. (Markham: LexisNexis Canada Inc.
,
2014),
    at p. 35.

[53]

There
    are three reasons for mandating an insurable interest in property: (1) the
    policy against wagering; (2) the principle of indemnity (i.e. that the insured
    should not profit upon a loss occurring); and (3) the policy of preventing the
    insured from being tempted to intentionally destroy the insured property:
Kosmopoulos
,

at p. 22; see also

Billingsley, at p. 36.

The Supreme Courts Decision in
Kosmopoulos


[54]

In
Kosmopoulos
,

the Supreme Court defined the concept of
    insurable interest in terms of the factual expectancy test. At p. 30, Wilson
    J. borrowed the words of Lawrence J. in
Lucena v. Craufurd
(1806), 127
    E.R. 630 (H.L.), at p. 643: To have a moral certainty of advantage or
    benefit, but for those risks or dangers, or to be so circumstanced with
    respect to [the subject matter of the insurance] as to have benefit from its
    existence, prejudice from its destruction is to have an insurable interest in
    it.

[55]

Thus,
    an insurable interest exists if, apart from the insurance contract itself, the
    insured would benefit or suffer from the continued existence or destruction of
    the subject-matter of insurance or from the occurrence of the insured-against
    risk: Billingsley, at p. 36.

[56]

This
    takes me to the second basis upon which Grenville relies on
Morawietz
 to support its position that Francois Rochon did not have an insurable
    interest in the loss. In my view, it is clear that, to the extent that this
    court may have held in
Morawietz
that an insurable interest requires
    legal ownership, this position has been overtaken by the factual expectancy
    test articulated in
Kosmopoulos
: see also
Scott
.


[57]

Kosmopoulos
established that courts must determine the existence of an insurable interest on
    a case-by-case basis.  The test is a flexible one based on the the actual
    relationship between a particular individual and the item or risk insured
    rather than on the basis of a predetermined indicator, such as legal title: Billingsley,
    at p. 40.

The Supreme Courts Decision in
Scott

[58]

In
Scott
, the Supreme Court applied the factual expectancy test from
Kosmopoulos
and concluded that an insurable interest in a residence can exist absent
    legal ownership. The Scotts residence sustained damage from a fire
    deliberately set by their 15-year-old son.

[59]

Under
    their policy, insured included named insured and any household resident under
    the age of 21 in the care of the insured, among others. However, an exclusion
    clause excluded loss or damage caused by a criminal or wilful act or omission
    of the insured or of any person whose property was insured under the policy.

[60]

The
    majority of the Supreme Court of Canada upheld the insurers denial of coverage.
      The key passage is found at p. 1467:

[E]ven if we were to accept the more narrow definition it
    would be impossible to say that the insurable interest of the infantwas
    limited to his personal possessions. He had a direct relationship to the family
    home and its contents, since they were his source of accommodation and support.
    To apply the analysis in
Kosmopo[ulos]
, [the son] had occupation, use
    and enjoyment of the family home. He received a benefit from its existence. As
    a dependent living in that home, he suffered a direct prejudice when it was
    destroyed by fire. The interests of parent and child in this case"are
    inseparably connected so that a loss or gain necessarily affects them both, the
    misconduct of one is sufficient to contaminate the whole insurance".
    [Citation omitted.]

(b)

Francois Rochons Insurable Interest

[61]

On
    this record, I see two areas in which Francois Rochon had an insurable interest
    in the loss.

[62]

The
    first is mentioned in Coverage C under Section 1 of the Policy, which states:
    We insure the contents of your dwelling and any other personal property you
    own, wear or use while on your premises which is usual to the ownership or
    maintenance of a dwelling. The trial judge found as a fact that Francois
    Rochon had contents and tools on the premises and therefore that he had an
    insurable interest in the loss.

[63]

Second,
Scott
shows that the rights and interests of parents and their children
    are highly interrelated when they are living together. A loss or gain in relation
    to the property necessarily affects them both.

[64]

Applying
    the analysis in
Kosmopoulos
here, as in
Scott
, Francois
    Rochon had an insurable interest in the garage.  As a dependent living with his
    parents, Francois Rochons interests are inseparably connected to those of
    his parents. Simply put, the garage formed a part of the residence that he
    enjoyed with his parents. Francois Rochon received a benefit from the family
    garage and its contents, and suffered direct prejudice when it was destroyed
    by fire. Francois Rochon had an insurable interest in the loss.

Applicability of the Supreme
    Courts Decision in
Scott

[65]

Grenville
    contends that the trial judge erred in her application of
Scott
to the
    facts of this case. The policy reasons at play in
Scott
(i.e. preventing
    collusion between insured with a common interest in collecting under a
    homeowners policy) are not relevant in a contest between two insurers.

[66]

I
    disagree.  In my view, the factual expectancy test applies with equal force
    here.

[67]

In
Scott
, the Supreme Courts application of the factual expectancy test is
    not tied to any specific policy rationale as Grenville suggests. While the
    Court may have allowed subrogation, in part, to avoid the moral hazard of
    children and parents conspiring to collect insurance proceeds, as can be seen
    from the passage in
Scott
set out above, the Courts analysis is expressly
    based on the nature of the relationship between children, their parents, and
    their shared residence.

[68]

I
    find
Scott
to be dispositive of the issue whether Francois Rochon had
    an insurable interest in the loss.

(c)

Conclusion Regarding Issue 2

[69]

I
    would therefore not give effect to Grenvilles argument that the trial judge
    erred in concluding that Francois Rochon had an insurable interest in the
    loss.

3.

Did the trial judge err in not giving effect to the policy argument for
    allowing subrogation in the circumstances of this case?

[70]

Grenville
    contends that the rule against an insurer suing its own insured under the same
    policy, no matter how negligent they were in causing the loss, should not apply
    to a dispute between two insurers. There is nothing improper, unfair, or
    contrary to public policy when a home insurer subrogates against an automobile
    insurer for damages arising from the use or operation of a motor vehicle.

[71]

I
    would not give effect to Grenvilles policy argument.

(a)

Policy Reasons for not Allowing Subrogation

[72]

There
    are powerful policy reasons working against Grenvilles position.

[73]

I
    start with the fundamental notion that insurers should not be permitted to
    subrogate against their own insured:
Commonwealth Construction Co. Ltd. v. Imperial
    Oil Ltd. et al.
, [1978] 1 S.C.R. 317. The fact that an insured may have
    other insurance is, in my view, irrelevant. A suit by an insurer against its
    own insured does not fulfil the aims of subrogation, which is to avoid
    overpayment of the insured:
Statesman
,

at paras. 26-28.

[74]

Further,
    subrogation against an insured should be barred because the insurer has
    contracted to take onto itself the very risk at issue, thereby taking it away
    from the insured:
Statesman
,

at para. 49
.

(b)

Conditions 5, 6, and 11

[75]

Finally,
    in terms of the policy supporting the decision that Grenvilles subrogation
    action must fail, I agree with the trial judge that Conditions 5, 6, and 11 would
    be contrary to Francois Rochons interest if his own insurer could sue him
    under the Policy. At para. 61 of her reasons, the trial judge noted the
    following:

[These] conditionsrequired the insured, [Francois Rochon], to
    take reasonable steps to recover lost property, transfer his right against
    others to the insurer Grenville and to submit to an examination under oath and
    produce all documentation in his possession at Grenville's request. In
    accordance with this contractual requirement, [Francois Rochon] was required to
    speak to Grenville's adjuster and provide a statement, which he did, to assist
    Grenville in recovering the loss.

(c)

Conclusion Regarding Issue 3

[76]

All
    said, there are several cogent policy reasons for dismissing Grenvilles
    subrogation claim against Economical.

CONCLUSION

[77]

In
    my view, the trial judge correctly held that Grenville could not subrogate
    against its own insured, Francois Rochon.

DISPOSITION

[78]

For
    these reasons, I would dismiss the appeal.  In accordance with the parties agreement,
    I would award costs in favour of Economical in the amount of $10,000, including
    disbursements and applicable taxes.

Released: November 6, 2015 (GP)

Gloria
    Epstein J.A.

I
    agree Janet Simmons J.A.

I
    agree G. Pardu J.A.


